Citation Nr: 1400957	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  10-23 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to nonservice-connected disability pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2009, as reported by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, denying entitlement to VA nonservice-connected disability benefits on the basis of excessive countable income.  

In his substantive appeal of June 2010, the Veteran requested a videoconference hearing before the Board.  That request was withdrawn in writing later in June 2010, when he also requested an RO hearing.  His requested RO hearing was conducted in October 2010, a transcript of which is of record.  

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The record reflects that by a rating decision of July 2000 the Veteran was found to be entitled to a permanent and total disability rating for VA pension purposes; however, his countable income was in excess of the legal maximum, based on his receipt of worker's compensation benefits.  Disability relating to a worker's compensation claim was thereafter found to be permanent in nature and VA advised him in November 2000 of his entitlement to pension and an award of benefits based on the countable income of both himself and a single dependent, his spouse.  By rating action in December 2006, the RO found the Veteran entitled to special monthly pension based on the need for aid and attendance, effective from April 2006.  

Payment data indicate that the Veteran was determined to be no longer eligible for VA pension based on excessive income as of May 2006.  By this appeal, he seeks to restore his entitlement to VA pension benefits.  

At the outset, it is noted that absent from the Veteran's actual and virtual VA claims folder is the rating or administrative decision of August 2009, in which he was found ineligible for VA pension benefits.  Also absent from the record but referenced in the statement of the case of May 2010 is an Internal Revenue Service tax return transcript, which may or may not be a part of protected income verification match data.  Cf. 38 C.F.R. § 3.301.  If such a file exists, it was not forwarded to the Board.  

Testimony of the Veteran and his spouse at an RO hearing in October 2010, as supplemented by an eligibility verification report, also dated in October 2010, was that his combined income was limited to Social Security Administration (SSA) benefits.  He further testified that he was not working and had discontinued a part-time job with a carpet installation company during 2009.  A financial status report compiled in September 2009 indicated that the only income of the Veteran and his spouse was SSA benefits totaling $1593 monthly.  

It is the Veteran's contention that his current income is below the maximum annual pension rate for an individual with a spouse who is in need of aid and attendance.  The supplemental statement of the case of November 2010 found the Veteran's income to be excessive for 2006, 2007, and 2008, although no determination for any subsequent year is shown.  As for the prior years, the Veteran asserts that he sustained an on-the-job injury in the 1990s and was awarded worker's compensation benefits and/or accidental disability insurance benefits as a result, with a lump-sum payout occurring in or about 2005 when he moved from California to Texas.  Those monies he alleges should not be treated as income in calculating his VA pension eligibility.  He also indicates that his spouse during 2006 had medical expenses totaling $5000 and there is no indication that any attempt was made by the RO to verify those expenses, as the countable annual income calculation shown as of November 2010 for the year in question was limited to the supplemental Medicare premium paid at $88.50 monthly.  

Remand to obtain the denial action reportedly entered in August 2009 and which forms the basis of the instant appeal is necessary.  Remand to obtain updated financial data from the Veteran, to include income and medical expense data dating to 2006 and subsequently, and a VA adjudication of current eligibility for VA pension based on income for each year from 2006 to the present, is likewise needed.  

Accordingly, this case is REMANDED for the following actions:

1.  Consistent with the provisions of 38 U.S.C.A. §§ 5100, 5103 and 38 C.F.R. § 3.159, notify the Veteran of what information and evidence are still needed to substantiate his claim that his award of VA nonservice-connected improved pension benefits was improperly reduced as of May 1, 2006, based on excessive income and as to his VA pension eligibility or non-eligibility on and after that date to the present.  Such notice must include full citation to the provisions of 38 U.S.C.A. § 1503 and 38 C.F.R. § 3.272.  The Veteran must also be notified what portion of any necessary evidence VA will secure, and what portion he himself must submit.  He must also be that, if requested, VA will assist him in obtaining pertinent records or other evidence, provided that he furnishes sufficient, identifying information and authorization. 

2.  Obtain the rating action or administrative denial of VA pension eligibility reportedly compiled in August 2009, as well as any other evidence referenced in any prior statement of the case or supplemental statement of the case compiled in connection with the instant appeal.  Whether the Internal Revenue Service income tax transcript referenced in a decisional document of May 2010 is available or a part of the income verification match data should be determined in writing and, if not among the protected data, it should be obtained and made a part of the record.  

3.  Request in writing that the Veteran identify all income, as well as expenses or exclusions from his countable income for VA purposes, for each annualized 12-month period from January 2006 to the present.  The AMC/RO must request that the Veteran furnish documentary evidence of the existence of each such expense or exclusion and the payment of each and every expense, through copies of bills, invoices, cancelled checks, credit card receipts, etc. 

4.  Upon receipt of such data, recalculate in writing the Veteran's countable income for each year from 2006 to the present, and ascertain whether any verified expense or exclusion during each 12-month annualized period from January 2006 to the present reduces the Veteran's countable income for VA purposes for any such 12-month period.  See 38 C.F.R. §§ 3.660, 3.661 (2013). 

5.  Lastly, the claim as to the Veteran's eligibility for VA pension benefits, effective from May 1, 2006, to the present, must be readjudicated on the basis of all of the evidence of record and all governing legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case, which must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should then be allowed for a response, before the record (including any income verification matching file) is returned to the Board for further review. 

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the RO/AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No inference should be drawn regarding the final disposition of the claim in question as a result of this action. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


